UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2450


JEANETTA CARTER,

                    Plaintiff - Appellant,

             v.

WAWA, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:17-cv-00011-AWA-LRL)


Submitted: May 31, 2018                                           Decided: June 6, 2018


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeanetta Carter, Appellant Pro Se.  Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeanetta Carter appeals the district court’s order granting summary judgment to

Wawa, Inc. and denying Carter’s amended cross-motion for summary judgment and

motion to amend her amended cross motion for summary judgment. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Carter v. Wawa, Inc., No. 4:17-cv-00011-AWA-LRL (E.D. Va. Dec.

12, 2017). We further grant Carter leave to proceed in forma pauperis, grant Carter’s

motion to extend time to file a motion to supplement the record on appeal, and deny

Carter’s motions to supplement the record on appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2